      Case 2:20-mj-04678-DUTY Document 7 Filed 09/30/20 Page 1 of 4 Page ID #:21



 1
 2
 3                                                    CLERK U.3.~D!^~'D~rT COURT

 4
                                                              SEP 3 02020
 5                                                        L      _ _ _--
                                                     4,         `; n~~'     ORNIA,
 6
 7
 8
               IN THE UNITED STATES DISTRICT COURT
 9
            FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                         Case No. 20-MJ-4678
     U1vITED STATES OF AMERICA,
13                                         ORDER OF DETENTION
                    Plaintiff,
14
               v.
15
     JAHQLTE DIJION WILLIAMS,
16
                    Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
       Case 2:20-mj-04678-DUTY Document 7 Filed 09/30/20 Page 2 of 4 Page ID #:22



 1                                             I.

 2          On September 30, 2020, Defendant made his initial appearance in this

 3   district on the criminal complaint filed in the District of Arizona. Deputy Federal
 4   Public Defender Howard Shneider was appointed to represent Defendant.                A

 5   detention hearing was held.
 6
 7          ❑     On motion ofthe Government[18 U.S.C. § 31420(1)] in a case

 8   allegedly involving a narcotics or controlled substance offense with maximum

 9   sentence often or more years.
10          ~     On motion by the Government or on the Court's own motion

11   [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the

12   defendant will flee.
13         The Court concludes that the Government is not entitled to a rebuttable
14   presumption that no condition or combination of conditions will reasonably assure

15   the defendant's appearance as required and the safety or any person or the
16   community [18 U.S.C. § 3142(e)(2)].
17                                            II.

18         The Court finds that no condition or combination of conditions will

19   reasonably assure: ~ the appearance ofthe defendant as required.

20                      D the safety of any person or the community.
21                                          III.
22         The Court has considered:(a)the nature and circumstances ofthe offenses)
23   charged, including whether the offense is a crime of violence, a Federal crime of
24   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
25   or destructive device;(b)the weight of evidence against the defendant;(c)the
26   history and characteristics of the defendant; and (d)the nature and seriousness of
27   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
28
       Case 2:20-mj-04678-DUTY Document 7 Filed 09/30/20 Page 3 of 4 Page ID #:23



 1   considered all the evidence adduced at the hearing, the arguments of counsel, and
 2   the report and recommendation of the U.S. Pretrial Services Agency.

 3                                           IV.

 4          The Court bases its conclusions on the following:

 5          As to risk ofnon-appearance:
 6                 ~     Lack of sufficient bail resources

 7                 ~     Unverified background information

 8
 9
10          As to danger to the community:
11                 ~     Allegations in the complaint detailing Defendant's conduct in
12   forcing a minor victim to engage in prostitution and violent conduct towards

13 ~ victim.
14                 ~     recent law enforcement contacts involving domestic disturbance
15   calls alleging Defendant's acts of violence, including towards his pregnant
16   girlfriend.

17                 ~     criminal history involves misdemeanor assault conviction in
18   2019
19                                             V.
20          IT IS THEREFORE ORDERED that the defendant be detained until trial
21   and be transported to the United States District Court for the District of Arizona for
22   further proceedings. The Court directed both government counsel and defendant's
23   counsel to follow up with government counsel in the char~~ district re arding
24   Defendant's next scheduled appearance, and the status of defendant's
25   transportation to, and arrival in, the char~~ district for his next appearance.
26
27          The defendant will be committed to the custody of the Attorney General for
28   confinement in a corrections facility separate, to the extent practicable, from

                                               2
       Case 2:20-mj-04678-DUTY Document 7 Filed 09/30/20 Page 4 of 4 Page ID #:24



  1   persons awaiting or serving sentences or being held in custody pending appeal.

  2   The defendant will be afforded reasonable opportunity for private consultation

  3   with counsel. On order of a Court of the United States or on request of any

  4   attorney for the Government, the person in charge ofthe corrections facility in

  5   which defendant is confined will deliver the defendant to a United States Marshal

  6   for the purpose of an appearance in connection with a court proceeding.

  7 [18 U.S.C. § 3142(1)]
  8
      Dated: September 30, 2020                 /s/
  9
                                            HON. ALKA SAGAR
 10                                         UNITED STATES MAGISTRATE JUDGE
 11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
~:3

                                              K~
